79 So.3d 212 (2012)
Kenneth E. WOOD, Appellant,
v.
STATE OF FLORIDA COMMISSION ON ETHICS, Appellee.
No. 1D11-6383.
District Court of Appeal of Florida, First District.
February 14, 2012.
Osnat K. Rind and Holly E. Van Hortsen of Phillips, Richard & Rind, P.A., Miami, for Appellant.
C. Christopher Anderson, III, General Counsel, and Julia Cobb Costas, Assistant General Counsel, Florida Commission on Ethics, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Florida Chapter of the Sierra Club v. Suwannee American Cement Co., Inc., 802 So.2d 520, 522 (Fla. 1st DCA 2001).
PADOVANO and SWANSON, JJ., concur.
BENTON, C.J., concurs with separate opinion.
BENTON, C.J.
I concur in the result on the authority of Mulgado v. Diaz, 933 So.2d 658 (Fla. 1st DCA 2006); Mulgado v. Rodriguez, 933 So.2d 657 (Fla. 1st DCA 2006); and Campen v. Jones, 376 So.2d 456 (Fla. 1st DCA 1979).